Citation Nr: 0600190	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A Notice of Disagreement was received 
in February 2004.  A Statement of the Case was issued in July 
2004.  A timely appeal was received in September 2004.

The veteran appeared and testified at a hearing held before 
the undersigned Veterans Law Judge at the RO in September 
2005.
  

FINDINGS OF FACT

The veteran's bilateral hearing loss is first documented 
years after service, and has not been medically related to 
his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
March 2003, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in September 2003 and January 
2005.  These letters advised the veteran of the first, 
second, third and fourth elements as stated above.  By means 
of the rating decision, statement of the case and 
supplemental statement of the case, the veteran was advised 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim.  He also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim.  

Thus, the Board finds that the letters and other VA 
documents, read as a whole, gave notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  VA has, therefore, 
complied with its notice obligations.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's active service medical records are in the file.  VA 
outpatient records are in the file for treatment from October 
2002 through March 2003.  The veteran did not identify any 
private treatment records related to his claim.  The veteran 
did, however, identify audiometric testing that was conducted 
in 1971 or 1972 in conjunction with his entry into the 
Connecticut Army National Guard.  The RO attempted to obtain 
the veteran's medical records from the Connecticut Adjutant 
General's Office, but was advised that it had no service 
medical records for this veteran.  The RO also requested a 
search for additional service medical records at the National 
Personnel Records Center, but that search failed to find any 
additional records.  The RO has made every effort to obtain 
these records identified by the veteran, but has been unable 
to do so.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided with a VA audiological examination in October 2003.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  In this case, the veteran's 
entrance medical examination noted the existence of a left 
ear high frequency hearing loss.  Therefore, he is not 
entitled to the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) and (b) (2005).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2005).  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2005).  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131 
(West 2002); C.F.R. §§ 3.303 and 3.304 (2005); Hensley, 5 
Vet. App. at 159-60.  If medical evidence sufficiently 
demonstrates a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service 
and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  
Hensley, 5 Vet. App. at 160.

The initial inquiry is whether the veteran has a current 
disability.  The veteran underwent a VA examination in 
October 2003.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
70
75
LEFT
15
20
20
80
90

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
in the right ear and severe to profound high frequency 
sensorineural hearing loss in the left ear.  The veteran thus 
has a bilateral hearing disability as defined for VA 
purposes.  

The next step is to examine the veteran's service medical 
records.  These show the veteran underwent two audiometric 
tests prior to his entrance into service, which reveal he had 
pure tone threshold of 55 and 65 at 4000 hertz only in the 
left ear.  Thus, the veteran had high frequency hearing loss 
in the left ear prior to entering into service.  The hearing 
in his right ear was within normal limits.  There is no 
record of complaints of or treatment for hearing loss during 
the veteran's service.  His exit examination report shows 
that, on whispered voice, the veteran's hearing was 15/15 in 
both ears.  Audiometric testing was not performed at that 
time as it is indicated that an audiometer was not available.  
Thus, although there is a finding of a preexisting left ear 
hearing loss, there is no evidence of any further loss of 
hearing acuity during the veteran's service.

The veteran is not, however, required to show that hearing 
loss (as defined by VA) was present during active military 
service in order to establish service connection.  See 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, 
he may establish the required nexus between his current 
hearing disability and his term of military service by 
showing that his current hearing disability resulted from 
personal injury suffered in the line of duty.  Id.  Claims 
for service connection must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a) (2005).  

The veteran testified that he was exposed to loud noises 
while in Vietnam, including from rockets, jet fighters and 
exposure to wind noise while kicking flares out of an 
airplane during security sweeps.  In support of his claim, 
the veteran submitted lay statements from his mother, his 
brother, a friend and a co-worker.  The veteran's mother and 
brother both state that the veteran did not have any hearing 
problem prior to service but they noticed a difference when 
he returned from Vietnam.  His friend states that he met the 
veteran in the fall of 1972 and that he noticed from the 
first that the veteran had a problem with his hearing in that 
he had to repeat himself.  The co-worker stated that he has 
only known the veteran for 10 years but that he has been 
aware all that time that the veteran has a hearing 
impairment.

The veteran also underwent a VA examination in October 2003.  
At the VA examination, the veteran reported loud noise 
exposure prior to service from some hunting; during service 
from helicopters, airplanes and explosions; and after service 
from using weed eaters, leaf blowers, chain saws and from 
hunting.  He reported having initially been turned down by 
the Connecticut National Guard due to hearing loss.  After 
audiometric testing, the diagnosis was right ear mild to 
moderate sensorineural hearing loss and left ear severe to 
profound high frequency sensorineural hearing loss.  The 
examiner noted that the veteran's entry audiogram dated in 
October 1967 indicated a high frequency hearing loss in the 
left ear, but exit whisper test dated in August 1970 was 
within normal limits.  The right ear hearing was within 
normal limits.  The examiner noted that a whisper test, 
however, does not provide frequency or ear specific 
information and therefore does not rule out or confirm high 
frequency hearing loss.  The examiner stated that, due to the 
veteran's history of post-military noise exposure and without 
audiometric information obtained at the time of his release 
from service or shortly thereafter, it is not possible to 
determine if the further decrease in the high frequencies for 
the left ear and the high frequency hearing loss in the right 
ear are related to the veteran's military service.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although the veteran's testimony of noise exposure in service 
does not appear to be inconsistent with his service, there is 
no medical evidence from either his period of service or 
shortly thereafter showing that the veteran sustained any 
loss of hearing acuity in service.  The Board does not find 
the lay statements submitted by the veteran to be persuasive 
enough to overcome this lack of medical evidence.  None of 
these individuals are experts in hearing loss, and any 
opinion they give as to the veteran having hearing loss after 
service is, therefore, not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, these 
statements do not show that the veteran actually suffered 
acoustic trauma in service.

The VA examiner was not able to render an opinion as to the 
etiology of the veteran's current bilateral hearing loss 
because of the lack of medical evidence during or shortly 
after service and the veteran's self report of post-service 
noise exposure.  The examiner did indicate that if the record 
of the audiometric testing taken for the veteran's entrance 
into the Connecticut National Guard was found it may be 
helpful to determine whether the veteran's bilateral hearing 
loss is as likely as not related to his service.  However, as 
previously indicated, this record has not been located 
despite the RO's efforts to do so.  The first medical 
evidence of a bilateral hearing loss in the record is not 
until October 2002 when the veteran first visited to the VA 
Medical Center about his hearing loss, more than 30 years 
after his discharge from service.  The veteran testified at 
his Board hearing that he had not previously sought treatment 
for his hearing loss with either VA or a private medical 
provider.  

Given the absence of evidence of complaints or treatment in 
the service medical records, the earliest post service record 
of hearing loss many years after service, and the absence of 
competent evidence linking the current hearing loss to 
service, the greater weight of the evidence is against the 
conclusion that the criteria to establish service connection 
are met.  Accordingly, service connection for bilateral 
hearing loss is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


